In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐1308 
JAMES T. SULLIVAN, ET AL., 
                                                 Plaintiffs‐Appellees, 

                                  v. 

RUNNING WATERS IRRIGATION, INC., 
AND JV EQUIPMENT LEASING, LLC, 
                                             Defendants‐Appellants. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 09‐CV‐2329 — Elaine E. Bucklo, Judge. 
                     ____________________ 

    ARGUED OCTOBER 1, 2013 — DECIDED JANUARY 9, 2014 
                ____________________ 

   Before CUDAHY, RIPPLE, and HAMILTON, Circuit Judges. 
    CUDAHY, Circuit Judge. This case is about two interrelated 
companies that challenge the application of successor liabil‐
ity under ERISA, pursuant to a Rule 25(c) motion that substi‐
tuted  the  companies  as  judgment  debtors,  without  an  evi‐
dentiary  hearing.  On  appeal,  RWI  and  JV  challenge  (1) 
whether  the  district  court  properly  applied  the  multifactor 
ERISA successorship test to find that an “interest” had been 
2                                                       No. 13‐1308 

transferred  within  the  meaning  of  Fed.  R.  Civ.  P.  25(c);  and 
(2) whether the district court’s resolution of the 25(c) substi‐
tution  without  an  evidentiary  hearing  was  proper.  We  now 
affirm. 
                                  I. 
    The  predecessor  business  entity,  Alpine  Irrigation  Com‐
pany  (Alpine),  was  a  residential  irrigation  business  owned 
by Robert  Zeh  (Robert)  from  1961  until  it closed in 2009. In 
the years preceding its closing, Alpine was in arrears on pen‐
sion  fund  payments  to  the  Chicago  Journeyman  Plumbers 
Union (the Union). After a Joint Arbitration Board awarded 
it $56,269.97, the Union filed suit to compel the award under 
both the Labor Management Relations Act of 1947 (LMRA), 
29 U.S.C. § 185, and the Employee Retirement Security Act of 
1974 (ERISA), 29 U.S.C. §§ 1132(e)(1). In order to enforce the 
judgment against Alpine, the Union’s trustee James Sullivan 
sought citations to discover Alpine’s assets. 
    The discovery citations proved fruitful. During his depo‐
sition,  Robert  admitted  that  his  son,  Jeffery  Zeh  (Jeffery), 
knew  more  about  Alpine’s  assets  and  operations  than  Rob‐
ert.  Jeffery  was  then  deposed  and  revealed  his  sole  owner‐
ship of two companies that were established contemporane‐
ously with Alpine’s closing, Running Waters Irrigation, Inc. 
(RWI) and JV Equipment Leasing, LLC (JV) (collectively the 
Appellants).  RWI  primarily  services,  but  occasionally  in‐
stalls, lawn irrigation systems. JV’s sole business is leasing to 
RWI  six  pieces  of  equipment,  which  it  purchased  from  Al‐
pine.  The  remainder  of  Alpine’s  unsold  equipment  remains 
on RWI’s property. 
No. 13‐1308                                                          3

    Alpine and RWI share a number of undisputed similari‐
ties: RWI operates out of Jeffery’s home, Alpine’s prior busi‐
ness address; RWI utilizes Alpine’s office and storage space; 
all but one of RWI’s employees worked for Alpine; and final‐
ly, with very few exceptions, RWI relies on Alpine’s custom‐
er list to service Alpine’s past customers. Almost all of RWI’s 
customers are former Alpine customers. 
    For  these  reasons,  Sullivan  moved  to  impose  judgment 
against  RWI  and  JV  as  successors.  When  the  magistrate 
judge denied the motion for lack of a procedural mechanism 
through which to substitute the parties, Sullivan filed a mo‐
tion under Federal Rule of Civil Procedure 25(c). In his Sec‐
ond Report and Recommendation (Second R&R), the magis‐
trate  judge  determined  that  the  Appellants  were  successors 
under  ERISA  and  that  Rule  25(c)  provided  an  appropriate 
procedure  to  enable  the  substitution  of  the  Appellants  for 
Alpine.  The  district  court  adopted  the  Second  R&R  and 
granted  Sullivan’s  motion  to  substitute.  The  court  deter‐
mined  that  the  Appellants’  objections  to  the  Second  R&R 
failed  to  successfully  rebut  the  magistrate  judge’s  key  find‐
ings  that:  Jeffery  exercised  control  over  all  entities;  RWI 
hired  five  out  of  six  former  Alpine  employees;  all  entities 
operated  out  of  Jeffery’s  house;  there  was  substantial  over‐
lap in customer lists; and, the timing of Alpine’s closure and 
RWI’s incorporation suggested its intention to take over Al‐
pine’s operations. 
    On  appeal,  the  Appellants  assert  that  the  district  court’s 
factual findings fell short of satisfying ERISA’s successorship 
test.  The  Appellants  specifically  refute  that  Jeffery  ever  had 
notice  of  Alpine’s  liability  and  reject  factual  findings  con‐
tributing  to  the  substantial  continuity  determination.  The 
4                                                        No. 13‐1308 

Appellants  also  assert  that  they  were  denied  Due  Process 
because the Rule 25(c) motion was granted without a full ev‐
identiary hearing. 
    The district court had jurisdiction pursuant to 28 U.S.C § 
1331. This court has jurisdiction under 28 U.S.C. § 1291. We 
review the district court’s adoption of the magistrate judge’s 
findings of fact for clear error and the substitution of a trans‐
feree  under  Federal  Rule  of  Civil  Procedure  25(c)  for  abuse 
of  discretion.  However,  because  this  discretion  is  only  trig‐
gered upon the determination that an entity has transferred 
an interest within the meaning of Rule 25(c), which requires 
applying law to the facts, we review the district court’s find‐
ing of substantial continuity de novo. See Luxliner P.L. Export 
Co. V. RDI/Luxliner, Inc., 13 F.3d 69, 72 (3d Cir. 1993)(“A Rule 
25(c)  decision  is  generally  within  the  district  court’s  discre‐
tion. To determine whether an entity is a transferee of inter‐
est so as to trigger this discretion, however, a district court’s 
mission is one of applying law to facts.”)(citations omitted). 
                                  II. 
    Rule  25(c)  allows  the  substitution  of  parties  if  an  “inter‐
est” is transferred, but relies on other substantive law to de‐
fine  “interest.”  Normally,  a  corporation  purchasing  the  as‐
sets of another corporation does not assume the obligations 
of the transferor. Panther Pumps & Equipment Co., Inc. v. Hy‐
drocraft Inc., 566 F.2d 8, 24 (7th Cir. 1977). However, there are 
several important exceptions. One such exception has devel‐
oped in the context of ERISA actions, like this one, to recover 
delinquent pension fund contributions. See Upholsterers’ Int’l 
Union  Pension  Fund  v.  Artistic  Furniture  of  Pontiac,  920  F.2d 
1323, 1327–29 (7th Cir. 1990). 
No. 13‐1308                                                           5

    The  Appellants  assert  that  only  a  substantial  transfer  of 
assets can trigger substitution under Rule 25(c), and because 
JV  acquired  only  six  pieces  of  equipment  from  Alpine  and 
RWI acquired no assets directly from Alpine, no interest has 
been  transferred.  However,  Artistic  Furniture  does  not  re‐
quire a formal purchase of assets to establish successor liabil‐
ity in the ERISA context. See id. 
     The ERISA test specifically allows the plaintiff to proceed 
against  the  subsequent  purchaser  of  the  violator’s  business, 
even if it is a true sale, provided that two conditions are sat‐
isfied: (1) the successor had notice of the claim before the ac‐
quisition; and (2) there is substantial continuity of operation 
of  the  business  before  and  after  the  sale.  See  Artistic  Furni‐
ture, 920 F.2d at 1329. It was through this test that the district 
court determined an “interest” was transferred from Alpine 
to RWI and JV, justifying this Rule 25(c) substitution. 
Notice 
    Notice  can  be  proven  by  showing  actual  knowledge,  as 
well  as  evidence  that  allows  the  fact  finder  to  imply 
knowledge from the circumstances. See Golden State Bottling 
Co. v. NLRB, 414 U.S. 168, 173 (1973). Notice can be implied 
from  variety  of  circumstances,  such  as  common  control  or 
proximity.  See  Artistic  Furniture,  920  F.2d  at  1329.  Plenty  of 
such  evidence  exists  here.  The  district  court  found  that  Jef‐
fery—as  the  holder  of  a  leadership  position  in  each  compa‐
ny, the son of Alpine’s owner and the owner of the property 
on  which  all  these  companies  were  located—had  enough 
knowledge to satisfy this notice requirement. In fact, during 
Richard’s  deposition,  he  indicated  that  Jeffery  would  have 
more information concerning the assets and status of Alpine 
than he would—a clear indication that Jeffery was intimately 
6                                                       No. 13‐1308 

familiar  with  Alpine’s  operations.  The  facts  adopted  by  the 
district  court  provide  ample  circumstances  from  which  to 
imply  Jeffery  was  aware  of  Alpine’s  delinquency.  The  dis‐
trict court did not clearly err by adopting these factual find‐
ings and concluding that notice existed. 
Substantial Continuity 
   Substantial  continuity  requires  a  fact‐centered  analysis. 
The facts in this case point clearly toward continuity of busi‐
ness. The Appellants’ primary contention regarding the dis‐
trict  court’s  substantial  continuity  finding  relies  on  viewing 
the alleged successors as isolated entities. RWI contends that 
it never purchased any of Alpine’s assets, while JV contends 
that  its  purchase  of  Alpine’s  assets  was  merely  part  of  a 
piecemeal sale, insufficient to establish continuity. JV further 
rejects the continuity finding on the basis that it is a leasing 
company rather than an irrigation company. The purported 
independence  of  these  three  entities  is  contradicted  by  the 
facts  adopted  by  the  district  court,  which  taken  as  a  whole, 
show  that  RWI,  JV  and  Alpine  had  similar  leadership,  em‐
ployees, customers, office space, equipment and services. 
   As to RWI, the Appellants concede that it operates out of 
the  same  location  as  Alpine,  is  in  the  same  or  similar  busi‐
ness, uses Alpine’s employees and office equipment and has 
almost  all  of  the  same  clients.  Moreover,  the  district  court 
found that Jeffery held a leadership position in each compa‐
ny. The Appellants dispute this finding, claiming that Jeffery 
was never an officer of Alpine. However, the court based its 
decision  on  tax  returns,  company  credit  cards  in  Jeffery’s 
name  and  Robert’s  depositions  concerning  Jeffery’s  in‐
volvement. This evidence does not support a conclusion that 
No. 13‐1308                                                          7

the court clearly erred in finding that Jeffery held leadership 
positions at each company. 
    RWI contends that it does not conduct the same business 
as Alpine. It argues that Alpine “serviced and installed” irri‐
gation  systems,  while  RWI  services  and  consults  for  irriga‐
tion systems. This distinction is wholly artificial, highlighted 
by  the  fact  that  almost  every  one  of  RWI’s  customers  is  a 
former customer of Alpine and receives similar services. The 
district court did not err in finding that both Alpine and RWI 
are in the same or a substantially similar business. 
    JV  characterizes  the  equipment  transfer  from  Alpine  to 
JV as a piecemeal sale of assets, which under Tweed v. Thom‐
as  &  Betts  Power  Solutions,  LLC,  is  insufficient  to  establish 
continuity. 711 F.3d 763, 768 (7th Cir. 2013). In a similar vein, 
RWI  contends  that  it  is  not  a  successor  because  it  acquired 
no  assets  or  equipment  from  Alpine.  Viewed  in  isolation, 
these  assertions  as  to  the  unrelated  nature  of  these  entities 
might  be  persuasive.  However,  these  are  artificial  distinc‐
tions, which do not mask the substantial interrelatedness of 
RWI,  JV  and  Alpine.  The  factual  basis  for  substantial  conti‐
nuity is quite clear in this case. In fact, the Appellants do not 
contest  the  district  court’s  finding  that  “Jeffery  Zeh  struc‐
tured his companies such that JV would buy Alpine’s assets 
and lease them back to RWI in servicing Alpine’s former cli‐
ents.” 
    Despite  the Appellants’  assertions  that  these  entities  are 
wholly distinct, it is clear that together JV and RWI took on 
every aspect of Alpine’s former business. On the facts availa‐
ble,  we  find  nothing  which  would  suggest  that  the  district 
court  improperly  concluded  that  there  was  substantial  con‐
tinuity between RWI, JV and Alpine. 
8                                                          No. 13‐1308 

                                   III. 
    The Appellants assert denial of Due Process because the 
Rule 25(c) motion was granted without a hearing. They rely 
on  Golden  State  Bottling  Company,  Inc.  v.  National  Labor  Rela‐
tions Board, 414 U.S. 168 (1973), and Panther Pumps & Equip‐
ment Co., Inc. v. Hydrocraft, Inc., 566 F.2d 8 (7th Cir. 1977), to 
argue that a Rule 25(c) motion entitles a potential successor 
to  an  evidentiary  hearing  per  se.  But,  the  Appellants  fail  to 
show how such precedent applies in the absence of a request 
for  a  hearing  or  a  showing  of  what  such  a  hearing  would 
disclose. 
    Initially,  it  is  worth  noting  that  the  cases  relied  upon  by 
the  Appellants  do  not  hold  that  an  evidentiary  hearing  is 
mandatory  to  resolve  every  Rule  25(c)  substitution.  In  nei‐
ther Golden State nor Panther Pumps was there an absence of 
an  evidentiary  hearing—neither  court  was  required  to  re‐
solve such an issue. The Appellants are asking us to deny a 
court’s  discretion  to  require  an  evidentiary  hearing  and  in‐
stead make such a hearing mandatory. We decline to impose 
such  a  requirement  on  the  basis  of  dicta.  This  is  especially 
true  when  the  language  of  Rule  25(c)  contemplates  resolu‐
tion solely on motion. Fed. R. Civ. P. 25(c). In any event, for 
the following reasons, this case does not meet the generally 
accepted conditions for a mandatory rule. 
   A  court  has  discretion  to  deny  an  evidentiary  hearing  if 
the  Appellants  cannot  show  that  an  evidentiary  hearing 
would  have  an  articulable  bearing  on  the  material  issues  in 
dispute.  Cf.  U.S.  v.  8136  S.  Dobson  St.,  Chicago  Ill.,  125  F.3d 
1076, 1086 (7th Cir. 1997) (denying an evidentiary hearing for 
a Rule 60(b) motion); Duncan Foundry & Mach. Works, Inc. v. 
N.L.R.B.,  458 F.2d. 933,  935 (7th  Cir.  1972) (same  in  the con‐
No. 13‐1308                                                           9

text of NLRB review). Here, the district court found that the 
Appellants’  objections  to  the  Second  R&R  did  not  rebut  its 
material factual findings, nor did the objections address the 
applicable  legal  test.  The  Appellants  do  not  identify  what 
they  believe  would  have  been  revealed  on  cross‐
examination, what questionable evidence there was or what 
credibility determinations needed to be made. Thus, it is un‐
clear why the briefing process was insufficient to present or 
rebut  material  facts  such  that  an  evidentiary  hearing  was 
necessary  to  adequately  resolve  this  motion.  Therefore,  it 
was within the district court’s discretion to resolve the Rule 
25(c)  motion  by  reviewing  and  adopting  the  Second  R&R, 
promulgated  without  an  evidentiary  hearing.  See  e.g.,  Pink‐
ston v. Madry, 440 F.3d 879, 983–94 (7th Cir. 2006). 
    Moreover, it was the Appellants’ responsibility to request 
an  evidentiary  hearing.  Pursuant  to  Fed.  R.  Civ.  Pro.  Rule 
72(b), the Appellants  did file  objections  to  the  Second R&R. 
However, these objections need to be specific enough to alert 
the  district  court  as  to  what  issues  are  actually  in  dispute. 
Johnson  v. Zema  Systems  Corp.,  170  F.3d  734,  741–42  (7th  Cir. 
1999). 
    At no point in the Appellants’ objections do they specifi‐
cally  object  to  the  absence  of  an  evidentiary  hearing.  The 
Appellants’ objections are not based on the procedural suffi‐
ciency of a fully briefed motion, but on substantive questions 
of law and fact. 
   The Appellants come closest to such an objection in their 
conclusion: 
   RWI and JV are entitled to their day in court and not 
   via  substitution  under  Rule  25C(c) … . RWI  and  JV 
10                                                        No. 13‐1308 

      have the right to answer the allegations against them, 
      conduct  discovery  and  have  a  trial,  all  of  which  will 
      be washed away if the R&R is adopted. It is not as if 
      Plaintiffs are without a remedy; they can simply file a 
      complaint to pursue their claim. 
Such a conclusory statement, however, is not a request for an 
evidentiary  hearing.  More  importantly,  it  is  insufficient  to 
show  what  such  a  hearing  would  produce  or  why  the  pro‐
ceedings before the magistrate judge were inadequate. 
   By this we are not requiring heightened specificity in re‐
questing an evidentiary hearing. We simply believe that un‐
der any standard the objections made here do not sufficiently 
convey  the Appellants’  dissatisfaction  with  the  sufficiency  of 
the  procedures  below  as  opposed  to  general  dissatisfaction 
with the outcome. Thus, the Appellants never made clear to 
the  district  court  what  an  evidentiary  hearing  would  have 
disclosed. 
    Finally,  at  oral  argument,  the  Appellants  challenged  the 
sufficiency of the proceedings below because the magistrate 
judge’s  Second  R&R  contained  credibility  observations  with 
respect to Jeffery, which were based on transcripts of a depo‐
sition  that  was  taken  before  Sullivan  brought  the  25(c)  mo‐
tion.  Thus,  the  Appellants  argue  that  a  decision  maker’s 
credibility assessment based on the cold record is not appro‐
priate—an evidentiary hearing is required for such determi‐
nations.  While  the  credibility  conclusions  have  been  inap‐
propriately  included  in  the  Second  R&R,  two  factors  per‐
suade  us  that  this  argument  is  not  determinative.  First,  as 
discussed  above,  there  is  ample  evidence  showing  substan‐
tial continuity, it is unlikely that the absence of the credibility 
observations  would  disturb  this.  Second,  the  Appellants 
No. 13‐1308                                                          11

never objected to these observations; they have thus waived 
appellate  review  of  this  issue.  See  Zema  Systems,  170  F.3d  at 
739  (“If  a  party  objects  in  the  district  court  on  some  issues 
and  not  others,  he  waives  appellate  review  of  the  issues  to 
which  he  has  not  objected.”).  Unlike  the  foregoing  discus‐
sion,  specificity  is  not  at  issue  here.  The  Appellants’  objec‐
tions to the Second R&R were devoid of any reference to the 
magistrate judge’s observations on Jeffery’s credibility. 
                                  IV. 
   Taken as a whole, the facts adopted by the district court 
create a clear picture of notice and continuity, satisfying the 
ERISA test. The district court did not err in concluding that 
an interest had been transferred from Alpine to RWI and JV 
within the meaning  of  Rule 25(c). The district court did not 
abuse its discretion when it resolved the 25(c) motion with‐
out  an  evidentiary  hearing  when  the  Appellants  made  no 
request  for  such  a  hearing  or  showed  why  such  a  hearing 
was necessary. We AFFIRM.